Citation Nr: 0423287	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  02-05 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability, to include pes planus.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from November 1976 to January 
1977.

This matter arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, that denied the benefits sought on 
appeal.

This claim was previously before the Board in August 2003, at 
which time it was remanded for additional evidentiary 
development, which has been accomplished to the extent 
possible.

On May 6, 2004, the RO wrote to the veteran and told him that 
his case was being returned to the Board.  On May 24, 2004, 
he appointed a new representative.  See Appointment of 
Individual as Claimant's Representative, dated May 24, 2004.  
His attorney thereafter filed a Notice of Appeal with the 
U.S. Court of Appeals for Veterans Claims from a "final 
Board of Veterans' Appeals decision dated ON OR ABOUT May 6, 
2004."  As there is no Board decision dated May 6, 2004, the 
appeal was dismissed by the Court.  


FINDINGS OF FACT

1.  The veteran does not currently suffer from pes planus.

2.  Plantar fascitis and bilateral foot calluses did not have 
their onset during active service or result from disease or 
injury in service.




CONCLUSION OF LAW

The veteran is not entitled to service connection for a 
bilateral foot disability, to include pes planus.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefined the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

Concerning VA's duty to notify the appellant, a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  A notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The veteran was notified of the evidence required to 
substantiate his claim, i.e., what the evidence must show to 
establish service connection, and of his and VA's respective 
duties with respect to providing evidence, by means of 
letters from the RO dated in June 2001.  He was also asked to 
submit evidence and/or information in his possession to the 
RO.  The June 2001 letters were sent to him prior to the 
initial adjudication of his claim.  Accordingly, the duty to 
notify has been met.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A; 38 C.F.R. § 3.159(c).  The RO made attempts to obtain 
identified post-service records from various sources.  The 
veteran apparently already sought records from one such 
source, Huntsville Hospital, and only his most current 
records (2003) were available, according to his January 2004 
hearing testimony.  Employment medical records were also 
sought, and according to a December 2001 statement from one 
of the veteran's former employers, these records were also 
unavailable.  At his personal hearing, the veteran denied 
receiving any treatment by VA.  It does not appear that there 
are any available, relevant records that the RO failed to 
obtain.    

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Two recent VA examinations have been conducted (2001 
and 2004), the most recent of which included a nexus opinion.  
Therefore, VA's duty to assist in this regard has been 
fulfilled.  

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(d).  In addition, as the appellant 
has been provided the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Factual background

The service medical records include a July 1976 enlistment 
examination report which showed that clinical evaluation of 
the feet was normal, but noted mild pes plus, not 
disqualifying.  The veteran was inducted into service in mid-
November 1976.  In early January 1977, he was seen with 
complaints of a long history of painful feet.  X-ray films 
revealed calcaneo-navicular coalition on the left side.  A 
diagnosis of pes planus, secondary to tarsal coalition was 
made, and it was determined that the veteran was unfit for 
further service.  In a statement dated January 5, 1977, the 
veteran stated that he had painful feet and had been aware of 
this condition for approximately 6 years prior to enlistment.  
He was discharged from service due to a diagnosis of moderate 
pes planus, bilateral, secondary to a tarsal condition of the 
left foot, all of which was determined to have existed prior 
to service.  

A VA examination of the feet was conducted in September 2001.  
The veteran reported that during service in 1977, his feet 
began swelling after a 5-mile hike.  He reported that his 
current symptoms included pain and swelling and that he was 
employed as a chef and had to stand on his feet a lot.  There 
was no objective evidence of painful motion, edema, 
instability, weakness or tenderness.  There was no evidence 
of hammertoes, flat feet, or hallux valgus.  X-ray films of 
the feet showed no bony abnormality on either side.  A 
diagnosis of painful feet of undetermined etiology was made.  

The veteran reported that he had received treatment for his 
feet while employed at a plant from 1986 forward.  In 
December 2001, a statement was received from this employer, 
indicating that employment records from 1992 to the present 
time were searched, but no information on the veteran was 
located.  The statement indicated that records dated prior to 
that time were not retained, as this was not a legal 
requirement.  

Private medical records dated in November 2003 show that the 
veteran was seen due to complaints of edema and redness on 
the right lateral part of the foot.  The clinical impression 
was tender callus of the right foot.  

The veteran provided testimony at a hearing held at the RO in 
January 2004.  He testified that that he experienced foot 
pain and swelling during basic training, following a 5-mile 
hike.  He stated that he never had problems with his feet 
prior to service, and noted that he played football and 
basketball in high school.  The veteran reported that he 
received treatment and medication for foot problems, namely 
pain and swelling, 6 months to a year following service at a 
private hospital and had continued experiencing foot problems 
since that time.  He mentioned that he had tried to obtain 
the private medical records of treatment from Huntsville 
Hospital, but these were not available.  The veteran reported 
that he was not under any current foot treatment, but treated 
symptoms of pain and swelling himself with rest and hot 
soaks.    

A VA examination was conducted in February 2004.  The veteran 
gave a history of pain and swelling of the feet, starting 
during basic training and continuing to be problematic 
thereafter.  Physical examination revealed no significant pes 
planus.  The examiner explained that there was some 
flattening, but that the veteran did have an arch and the 
weight alignment over the feet was normal.  The examination 
revealed callus formation and plantar fascia, described as 
thick and quite tender.  Diagnoses of chronic plantar 
fascitis and bilateral foot calluses were made.  In an 
addendum provided by the same VA examiner in March 2004, the 
doctor opined that the veteran's plantar fascitis and foot 
calluses were not related to his brief period of service 27 
years earlier.  


III.  Legal analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  

For purposes of 38 U.S.C.A. § 1110, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
VAOGCPREC 3-2003 (July 16, 2003); see generally Cotant v. 
Principi, 17 Vet. App. 116, 124 (2003) (CAVC raised the 
question of the proper interpretation of sections 1111 and 
1153 and the validity of the pertinent part of 38 C.F.R. 
§ 3.304(b) under that interpretation).  

A veteran employed in the active military service for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before examination, acceptance and 
enrollment.  38 U.S.C.A. § 1132 (West 2002).  

The United States Court of Appeals for the Federal Circuit 
(Court) has recently held that 38 U.S.C.A. §§ 1110, 1131 
provide compensation for disability incurred during wartime 
and peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132.  Wagner v. Principi, 
No. 02-7347, slip op. at 8 (Fed. Cir. June 1, 2004).  

The Court held that, for peacetime service, "the presumption 
is overcome 'where evidence or medical judgment is such as to 
warrant a finding that the disease or injury existed before 
acceptance and enrollment.'"  Wagner v. Principi, No. 02-
7347, slip op. at 8-9 (citing 38 U.S.C. § 1132).  

The Court held that, in the case of wartime service, "it may 
be overcome only 'where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.'"  Wagner v. Principi, No. 02-7347, slip op. at 9 
(citing 38 U.S.C. § 1111); see VAOGCPREC 3-2003 (July 16, 
2003).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2003).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2003).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

In this case, essentially two questions are presented: (1) 
whether service connection is warranted for pes planus 
documented during service; and (2) whether service connection 
is warranted for a currently diagnosed foot condition (other 
than pes planus).  

With respect to pes planus, the initial inquiry is whether 
this condition is currently diagnosed.  VA examinations of 
the feet were undertaken in both 2001 and 2004 and at neither 
time was pes planus diagnosed.  In fact, both examination 
reports reflect that clinical evidence of pes planus, 
supportive of that diagnosis, was not shown.  The record 
contains no post-service diagnosis of pes planus.  A claim 
for service connection for a disability must be accompanied 
by medical evidence that establishes that the claimant 
currently has the claimed disability.  Absent proof of a 
present disability there can be no valid claim.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

The Board acknowledges that the service medical records 
document a diagnosis of pes planus, due to which the veteran 
was deemed unfit for further service.  The record also 
establishes that the veteran has provided a history of foot 
problems since service.  However, the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  
In this case, there is no current foot disorder diagnosed as 
pes planus.  Accordingly, the appeal as to that specifically 
claimed disorder may be denied on this basis alone.  The 
issue of whether pes planus existed prior to service and was 
chronically aggravated therein need not be addressed, as this 
analysis is unnecessary in light of the absence of any post-
service diagnosis of pes planus.  

Post-service medical evidence, namely VA examination reports 
of 2001 and 2004, do show that current foot conditions have 
been diagnosed as painful feet of undetermined etiology and 
chronic plantar fascitis and bilateral foot calluses.  

As for the diagnosis of painful feet made in 2001, (which 
appears to have been based on the veteran's statements as to 
subjective symptomatology alone), this assessment, without 
medical evidence of an underlying impairment capable of 
causing the symptoms alleged, is not sufficient evidence of 
the existence of a current disability for VA service 
connection purposes.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (holding that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted), appeal dismissed, 259 F.3d 1356 
(Fed. Cir. 2001).  In fact, at that time, the veteran's 
complaints included pain, weakness, swelling, instability and 
fatigability.  However, physical examination revealed no 
objective evidence of painful motion, edema, instability, 
weakness or tenderness.  

As for the other currently diagnosed conditions, plantar 
fascitis and foot calluses, these conditions have not been 
etiologically linked in any way to the veteran's period of 
service.  In March 2004, a VA medical opinion was 
specifically offered as to this matter, stating that there 
was no relationship between these conditions and the 
veteran's brief period of service 27 years previously.  This 
opinion was definitive and is found to be persuasive when 
considered with the rest of the evidence of record.  See 
Prejean v. West, 13 Vet. App. 444, 448-449 (2000).  There is 
no medical opinion of record refuting the VA examiner's 
opinion.  Moreover, there is no medical evidence of a 
relationship between the veteran's current foot problems and 
his reported continuity of symptomatology since service, 
which is unsupported by medical evidence.  See Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488 (1997).

Although the appellant may sincerely believe that his 
currently manifested and diagnosed foot problems are in some 
way related to his military service, it is well established 
that, as a layperson, he is not considered capable of 
opining, no matter how sincerely, as to the etiology of his 
disabilities.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In sum, for the reasons and bases provided above, the greater 
weight of probative evidence in this case preponderates 
against the claim of entitlement to service connection for a 
bilateral foot disability, to include pes planus.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  
Accordingly, this claim is denied.


ORDER

Entitlement to service connection for a bilateral foot 
disability, to include pes planus, is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



